ICJ_073_TransborderArmedActions_NIC_CRI_1986-10-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. COSTA RICA)

ORDER OF 21 OCTOBER 1986

1986

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. COSTA RICA)

ORDONNANCE DU 21 OCTOBRE 1986
Official citation :

Border and Transborder Armed Actions
{Nicaragua v. Costa Rica), Order of 21 October 1986,
LCS. Reports 1986, p. 548.

Mode officiel de citation :

Actions armées frontaliéres et transfrontaliéres
(Nicaragua c. Costa Rica), ordonnance du 21 octobre 1986,
CITI. Recueil 1986, p. 548.

 

Sales number 523
Ne de vente :

 

 

 
21 OCTOBER 1986

ORDER

BORDER AND TRANSBORDER ARMED ACTIONS
(NICARAGUA v. COSTA RICA)

ACTIONS ARMÉES FRONTALIÈRES ET TRANSFRONTALIÈRES
(NICARAGUA c. COSTA RICA)

21 OCTOBRE 1986

ORDONNANCE
548

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1986 1986
21 octobre
Rôle général
21 octobre 1986 n° 73

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. COSTA RICA)

ORDONNANCE

Présents : M. NAGENDRA SINGH, Président ; M. DE LACHARRIERE, Vice-
Président; MM. Lacus, RUDA, ELIAS, ODA, AGO, SETTE-
CAMARA, SCHWEBEL, sir Robert JENNINGS, MM. MBAYE,
BEDJAOUI, Ni, EVENSEN, TARASSOV, juges: M. TORRES
BERNARDEZ, Greffier.

La Cour internationale de Justice,
Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 31, 40, 44, 45 et 48 du
Règlement de ia Cour,

Vu la requéte enregistrée au Greffe de la Cour le 28 juillet 1986 par
laquelle la République du Nicaragua a introduit une instance contre la
République du Costa Rica ;

Considérant que la République du Costa Rica a été le même jour avisée
par télégramme du dépôt de la requête ainsi que des conclusions qui y
figuraient, et qu’une copie de cette requête lui a été transmise immédiate-
ment ;

Considérant que la République du Nicaragua a désigné comme agent
son ambassadeur à La Haye, M. Carlos Argüello Gémez, et que la Répu-
blique du Costa Rica a désigné comme agent M. Edgar Ugalde Alvarez,
ambassadeur ;
ACTIONS ARMEES (ORDONNANCE 21 X 86) 549

Compte tenu des vues exprimées par chaque Partie au sujet de la procé-
dure,

Fixe comme suit la date d’expiration des délais pour la procédure
écrite :

Pour le dépôt du mémoire de la République du Nicaragua, le 21 juillet
1987 :

Pour le dépôt du contre-mémoire de la République du Costa Rica, le
21 avril 1988 ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt et un octobre mil neuf cent quatre-vingt-six, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la République
du Nicaragua et au Gouvernement de la République du Costa Rica.

Le Président,
(Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
